PER CURIAM.
We initially accepted review of Gonzalez v. State, 714 So.2d 1125 (Fla. 3d DCA 1998), based on express and direct conflict with State v. Leroux, 689 So.2d 235 (Fla.1996), and Holt v. State, 653 So.2d 1120 (Fla. 2d DCA 1995). Upon further consideration, we find that jurisdiction was improvidently granted in this case. Accordingly, we hereby dismiss review of this cause.
It is so ordered.
HARDING, C.J., and SHAW, WELLS, LEWIS and QUINCE, JJ., concur.
ANSTEAD, J., dissents with an opinion, in which PARIENTE, J., concurs.